*657OPINION DENYING A REHEARING.
In a petition for rehearing our attention is called to a statement in the opinion to the effect that the judgment in the suit for specific performance (brought by plaintiff against her daughter) was offered in evidence, and that this is incorrect. The statement has been stricken from the opinion. The opinion in no respect rests upon the statement. There was a world of evidence to sustain the finding that Mrs. Gregory was the equitable owner of the property and that it was subject to attachment, although the legal title was in the daughter.
There is no force in the contention that Mrs. Gregory’s interest was merely that of a mortgagee. Part of the method by which she sought to cover up her title consisted of a mortgage taken back from her daughter.
It is insjsted that the opinion overlooked one important contention. In appellant’s brief, under the subhead, “Effect of Consolidation,” there was a discussion of several alleged errors, including error in consolidating the actions, errors in instructions, and error in permitting the petition to be amended during the trial by setting up a claim for attorney’s fees in procuring the dissolution of the attachment. The opinion failed to comment upon the latter claim. Owing to the lack of orderly arrangement in the brief it was overlooked. The matter of amendments to pleadings rests in the discretion of the trial court, and there was no showing of any abuse of discretion. The amendment consisted of the words, “and for expenses in procuring and taking evidence in said cause.” It did not, in any sense, enlarge the amount of the demand against the defendant. There was merely an objection to the amendment without any claim that appellant was taken by surprise. The matter was in the discretion of the trial court, and there is no merit in the claim that the court abused its discretion. (See, Malone v. Jones, 91 Kan. 815, 139 Pac. 387; Stevens v. Vermillion, 102 Kan. 408, 170 Pac. 807.)
Rehearing denied.